703 So. 2d 515 (1997)
Willie James JACKSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-394.
District Court of Appeal of Florida, Third District.
December 24, 1997.
Bennett H. Brummer, Public Defender, and Maria E. Lauredo, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Erin E. Dardis, and Richard Polin, Assistant Attorneys General, and Amir Ladan, Certified Legal Intern, for appellee.
Before NESBITT, COPE and LEVY, JJ.
PER CURIAM.
We find that there was sufficient evidence to support the "intent" element of defendant Willie James Jackson's attempted burglary conviction. The jury could have reasonably concluded that Jackson's unauthorized and unannounced entry into the victim's house coupled with his immediate flight from the house, without explanation, when seen by the victim constituted "stealthy entry." See State v. Waters, 436 So. 2d 66 (Fla.1983); West v. State, 579 So. 2d 288 (Fla. 3d DCA 1991); Florida v. State, 522 So. 2d 1039 (Fla. 4th DCA 1988).
Additionally, we disagree with Jackson's claim that certain comments by the prosecutor, regarding the truthfulness of the victim's testimony, made during closing argument were improper. Following our decision in Vazquez v. State, 635 So. 2d 1088 (Fla. 3d DCA 1994), the comments were not improper as they were merely made in response to the defendant's attack on the victim's credibility and, in any case, the jury was properly instructed by the trial court regarding the State's burden of proof.
For the foregoing reasons, we affirm.